DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/10/2022, in which claims 18-41 are pending and ready for examination.

Response to Amendment
Claims 18, 20-24, 27-30, 32-36, and 38-41 are currently amended.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 103 in Remarks filed on 11/10/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4/10/2018) in view of Chen (WO 2017219342), as applied to claim 1 above, and further in view of Hsiang (US Pub. 20200195924 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 24-27, 30-33, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (“Description of SDR, HDR, and 360° video coding technology proposal by Fraunhofer HHI”, JVET-J0014, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 4/10/2018) in view of Chen (WO 2017219342), as applied to claim 1 above, and further in view of Hsiang (US Pub. 20200195924 A1).

Regarding claim 18, Albrecht discloses a method comprising decoding a picture, wherein the picture is divided into one or more blocks of samples and wherein a block of samples is further partitioned into at least two block partitions, said decoding further comprising (Albrecht; Heading “2.1.2 Block partitioning”. A coding system/method is used for coding images, wherein at least one component is divided into one or more blocks, and a block is partitioned into different partitions, wherein at least one partition has a size different from a power of 2 in width and/or height.); and 
reconstructing a block of samples based on a prediction of the block partitions and the residual of block partitions (Albrecht; Heading “2.1.2 Block partitioning”, “2.1.6 Inverse quantization”. A sample block sis reconstructed based predictions and residuals of block partitions.).
But it does not specifically disclose receiving in a bitstream quantized transform coefficients; entropy decoding, de-quantizing and inverse transforming the transform coefficients to obtain a residual of block partitions.
However, Chen teaches receiving in a bitstream quantized transform coefficients (Chen; Fig. 1, 2, Para. [0004-6]. A residual of at least one PU corresponding to a CU is obtained between prediction block partitions and block partitions, wherein quantized transform coefficients are obtained during transmission.); 
entropy decoding, de-quantizing and inverse transforming the transform coefficients to obtain a residual of block partitions(Chen; Fig. 1, 2, Para. [0004-6]. A residual of at least one PU corresponding to a CU is obtained between prediction block partitions and block partitions, wherein quantized transform coefficients are obtained during transmission for transform coefficient de-quantization and inverse transform.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Albrecht to adapt a prediction approach of generating residual blocks to be transformed, by incorporating Chen’s teaching wherein residual block corresponding to a CU is divided to be transformed and quantized, for the motivation to perform video compression via signaling of quantization parameters for quad-tree plus binary tree structure (Chen; Para. [0001].).
While Albrecht discloses a block of samples is further partitioned into at least two block partitions (Albrecht; See remarks above.),
it does not specifically disclose determining that the block of samples is located on a border of the picture; based on the block of samples being located on the border of the picture, determining that the block of samples is partitioned using an asymmetric binary partitioning mode; obtaining the at least two block partitions based on the asymmetric binary partitioning mode.
However, Hsiang teaches determining that the block of samples is located on a border of the picture (Hsiang; Fig. 9A, Para. [0041]. A block is determined to be on a border of a picture or not.); 
based on the block of samples being located on the border of the picture, determining that the block of samples is partitioned using an asymmetric binary partitioning mode (Hsiang; Fig. 9A, Para. [0041]. A 1-D partition, including ABT partitioning, is determined to be used for a block in accordance with a block being on a border of a picture.); 
obtaining the at least two block partitions based on the asymmetric binary partitioning mode (Hsiang; Fig. 9A, Para. [0041]. At least two block partitions are obtained in accordance with ABT partitioning.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Albrecht to adapt a block partitioning approach, by incorporating Hsiang’s teaching wherein 1-D partitioning, e.g. ABT partitioning, is used for blocks located on a border or not, for the motivation to perform video compression by using techniques for partitioning a picture of video data (Hsiang; Abstract.).

Regarding claim 19, modified Albrecht further teaches wherein at least one block partition has a size equal to a multiple of 3 in width or height (Albrecht; Heading “2.1.2 Block partitioning”. A block partition of a multiple of 3 in width or height is divided into two residual blocks, wherein one split is 1/3 and another is 2/3.).

Regarding claim 20, modified Albrecht further teaches wherein inverse transforming the transform coefficients to obtain the residual of block partitions (Albrecht; Heading “2.1.2 Block partitioning”, “2.1.6 Inverse quantization”, “Inverse transform”. A block partition of a multiple of 3 in width or height is divided into two residual blocks, wherein one split is 1/3 and another is 2/3, wherein transform coefficients of partitions are transformed/inverse transformed to obtain residuals.).comprises merging at least two residual blocks with a size equal to a power of 2 in width and height into the residual of block partitions (Albrecht; Heading “2.1.2 Block partitioning”, “2.1.6 Inverse quantization”, “Inverse transform”. Split partitions of residuals with size of power of 2 are combined/merged during reconstruction/decoding process.).

Regarding claim 21, modified Albrecht further teaches wherein a residual of a block partition with a size equal to a multiple of 3 in width or height is obtained by one of: merging two residual blocks wherein a first of the two residual blocks has twice a size as a second of the two residual blocks; by merging three residual blocks of equal size; merging four residual blocks (Albrecht; Heading “2.1.2 Block partitioning”, “2.1.6 Inverse quantization”, “Inverse transform”. A block partition of a multiple of 3 in width or height is divided into two residual blocks, wherein one split is 1/3 and another is 2/3 or each split is equal size, wherein transform coefficients of partitions are transformed/inverse transformed to obtain residuals, wherein split partitions of residuals with size of 1/3 and 2/3 (each split is qual size) are combined/merged during reconstruction/decoding process.).

Claims 24-27 are directed to a device comprising a memory and one or more processor configured to perform a sequence of processing steps corresponding to the same as claimed in claims 18-21, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 30-33 are directed to a method comprising encoding a picture, wherein the picture is divided into one or more blocks of samples, said encoding further comprising a sequence of processing steps that are in symmetric manner/reverse order with the steps as claimed in claims 18-21, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 36-39 are directed to a device comprising a memory and one or more processor configured to encode a picture, wherein the picture is divided into one or more blocks of samples, said one or more processor being further configured to perform a sequence of processing steps that are in symmetric manner/reverse order with the steps as claimed in claims 18-21, and are non-patentable over the prior art for the same reason as previously indicated.

Allowable Subject Matter
Claims 22-23, 28-29, 34-35, and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. 20200213590 A1) teaches a video coding system that performs BT or ABT partition for block at different locations of picture boundaries.
Gao (US Pub. 20210084299 A1) teaches multi-type tree depth extension for picture boundary handling.
Zhang (US Pub. 20210112284 A1) teaches different block partition size for picture border partitioning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485